
	
		III
		112th CONGRESS
		2d Session
		S. RES. 455
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mr. Conrad (for himself,
			 Mr. Blumenthal, Mr. Casey, Mr.
			 Coons, Mr. Hoeven,
			 Mr. Leahy, Mr.
			 Rockefeller, Mr. Sanders,
			 Ms. Snowe, Ms.
			 Stabenow, Ms. Mikulski,
			 Mr. Tester, Mr.
			 Kerry, Mr. Johnson of South
			 Dakota, and Mr. Franken)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			May 24, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating June 27, 2012, as
		  National Post-Traumatic Stress Disorder Awareness Day.
		  
	
	
		Whereas the brave men and women of the United States Armed
			 Forces, who proudly serve the United States, risk their lives to protect the
			 freedom of the United States and deserve the investment of every possible
			 resource to ensure their lasting physical, mental, and emotional
			 well-being;
		Whereas more than 2,000,000 servicemembers have deployed
			 overseas as part of overseas contingency operations since the events of
			 September 11, 2001;
		Whereas the military has sustained an operational tempo
			 for a period of time unprecedented in the history of the United States, with
			 many servicemembers deploying multiple times, placing them at high risk of
			 PTSD;
		Whereas according to the Armed Forces Health Surveillance
			 Center, approximately 90,000 servicemembers who have returned from overseas
			 contingency operations have been clinically diagnosed with PTSD;
		Whereas the Department of Veterans Affairs reports
			 that—
			(1)since 2002, more
			 than 217,000 of the more than 750,000 veterans of overseas contingency
			 operations who have sought care at a Department of Veterans Affairs medical
			 center have been diagnosed with PTSD; and
			(2)in fiscal year
			 2011, more than 475,000 of the nearly 6,000,000 veterans from all wars who
			 sought care at a Department of Veterans Affairs medical center received
			 treatment for PTSD;
			Whereas many cases of PTSD remain unreported, undiagnosed,
			 and untreated due to a lack of awareness about PTSD and the persistent stigma
			 associated with mental health issues;
		Whereas PTSD significantly increases the risk of
			 depression, suicide, and drug- and alcohol-related disorders and deaths,
			 especially if left untreated;
		Whereas perceived or actual symptoms of PTSD or other
			 mental health issues create unique challenges for veterans seeking
			 employment;
		Whereas the Departments of Defense and Veterans Affairs
			 have made significant advances in the prevention, diagnosis, and treatment of
			 PTSD and the symptoms of PTSD, but many challenges remain; and
		Whereas the establishment of a National Post-Traumatic
			 Stress Disorder Awareness Day will raise public awareness about issues related
			 to PTSD, reduce the stigma associated with PTSD, and help ensure that those
			 suffering from the invisible wounds of war receive proper treatment: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates June
			 27, 2012, as National Post-Traumatic Stress Disorder Awareness
			 Day;
			(2)supports the
			 efforts of the Secretary of Veterans Affairs and the Secretary of Defense to
			 educate servicemembers, veterans, the families of servicemembers and veterans,
			 and the public about the causes, symptoms, and treatment of post-traumatic
			 stress disorder (referred to in this resolution as PTSD);
			 and
			(3)respectfully
			 requests that the Secretary of the Senate transmit a copy of this resolution to
			 the Secretary of Veterans Affairs and the Secretary of Defense.
			
